Motion Granted in Part; Order filed June 12, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00310-CV
                                     ____________

                     IN THE INTEREST OF A.H. and H.H., children


                        On Appeal from the 315th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2011-00516J


                                         ORDER

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant’s brief
was due June 11, 2012. On June 11, 2012, appellant filed a motion for extension of time
to file his brief.

        Appellant’s motion is granted in part. Time to file appellant’s brief is extended to
June 22, 2012. Unless appellant files a brief with the clerk of this court on or before
June 22, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                          PER CURIAM